In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00076-CV




 IN THE INTEREST OF M.M.W. AND N.N.G., CHILDREN




        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 85116




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        In its petition for protection of a child, for conservatorship, and for termination of parental

rights, the Department of Family and Protective Services sought, among other things, the

termination of (1) Mother A.A.G.’s parental rights to M.M.W. and N.N.G., (2) Father C.G.’s

parental rights to N.N.G., and (3) Father D.W.’s parental rights to M.M.W.

       A.A.G.’s parental rights to M.M.W. and N.N.G. were terminated after a jury trial on

June 22, 2017, in the County Court at Law of Lamar County in trial court cause number 85116.

The order terminating A.A.G.’s parental rights was entered on July 12, 2017.

       C.G.’s parental rights to N.N.G. were terminated following a separate jury trial conducted

on June 19–20, 2017, in the County Court at Law of Lamar County, also in trial court cause number

85116. The order terminating C.G.’s parental rights was entered on July 12, 2017.

       D.W. voluntarily relinquished his parental rights to M.M.W., and after a bench trial in the

County Court at Law of Lamar County in still the same trial court cause number—85116—the

trial court terminated D.W.’s parental rights to M.M.W. The order terminating D.W.’s parental

rights was entered on July 12, 2017.

       Both A.A.G. and C.G. have appealed the trial court’s termination orders. D.W. has not

filed a notice of appeal. Although the termination orders with respect to A.A.G. and C.G. were

issued in the same trial court cause number, the orders followed separate jury trials for each

appellant. The reporter’s record of each trial is separate and distinct. The orders of termination,

although issued on the same date, are separate orders. Portions of the clerk’s record in A.A.G.’s

appeal are, however, applicable to C.G.’s appeal.


                                                  2
       Based on these unique circumstances, it is appropriate to sever the two appeals. Severance

allows us to consider the distinct records in each appeal and to issue separate opinions in each

appeal. We, therefore, order that C.G.’s appeal of the trial court’s order terminating her parental

rights be severed from A.A.G.’s appeal of the trial court’s order terminating his parental rights.

C.G.’s appeal will proceed under cause number 06-17-00080-CV and will be styled In the Interest

of N.N.G., a Child. A.A.G.’s appeal will proceed under the original cause number, 06-17-00076-

CV.

       We further order the clerk of this Court to file a duplicate copy of the clerk’s record from

cause number 06-17-00076-CV under cause number 06-17-00080-CV, as that portion of the

appellate record is applicable to both appeals.

       IT IS SO ORDERED.



                                                  BY THE COURT

Date: August 8, 2017




                                                  3